DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 16, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 7, is objected to because of the following informalities:  It depends on itself.  Appropriate correction is required. In order expedite prosecution, the examiner has interpreted claim 7 as actually depending from claim 6. However, appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 discloses; “that the height of the tangential air inlet is 1.2 or more greater than the width of the tangential air inlet.” However, claim 1, previously one of the width and height of the tangential air inlet is greater than the other of the width and height of the tangential air inlet.” Thus, it is unclear how the height could be 1.2 or more greater than the width, when the width is formed greater than the height, as optionally disclosed in claim 1. In order expedite prosecution, the examiner has interpreted claim 3 as disclosing, “wherein one of the width and height of the tangential air inlet is 1.2 or more greater than the other of the width and height of the tangential air inlet”. However, appropriate correction is required. 
Claim 5 discloses; “that the height of the tangential air inlet is 1.4 or more greater than the width of the tangential air inlet.” However, claim 1, previously disclosed that, “one of the width and height of the tangential air inlet is greater than the other of the width and height of the tangential air inlet.” Thus, it is unclear how the height could be 1.4 or more greater than the width, when the width is formed greater than the height, as optionally disclosed in claim 1. In order expedite prosecution, the examiner has interpreted claim 3 as disclosing, “wherein one of the width and height of the tangential air inlet is 1.4 or more greater than the other of the width and height of the tangential air inlet”. However, appropriate correction is required. 
Claim 8 recites the limitation "the inlet end of the transition member" in Lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. In order expedite prosecution, the examiner has interpreted claim 8 as disclosing, “an
Claim 12 recites the limitation "the inlet end of the transition member" in Lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. In order expedite prosecution, the examiner has interpreted claim 12 as disclosing, “an inlet end of the transition member". However, appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makarov et al. (7604675).

In reference to claim 1, Makarov et al. disclose a surface cleaning apparatus (10) comprising: an air flow path from a dirty air inlet (12) to a clean air outlet (exhaust, Column 5, Lines 42-44), a cyclone (88/96) positioned in the air flow path (Figure 5), the cyclone having a tangential air inlet (98, Column 6, Lines 44-45), a cyclone air outlet (180, Figure 5) and a cyclone axis of rotation (i.e. a vertical axis of rotation, see Figure 6), the tangential air inlet has an inlet end (at 114 and/or at 120, Figure 5), an outlet end (“not visible”, Column 6, Lines 22-25), a cross-sectional flow area in a direction of flow through the tangential air inlet (Figure 5), a height (see figure below) in a direction (i.e. vertical) of the cyclone axis of rotation and a width (see figure below) in a direction transverse to the height of the tangential air inlet and, a suction motor (16) positioned in height (i.e. the height) of the tangential air inlet is greater than the other of the width and height (i.e. the width) of the tangential air inlet (see figure below for showing that the height is greater than the width). 

[AltContent: connector][AltContent: textbox (Height)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    289
    414
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: textbox (Width)]	



[AltContent: textbox (Width length having an additional 0.5 length but is still smaller than the Height length)]In reference to claim 2, Makarov et al. show that the one of the width and height of the tangential air inlet is 1.2 or more greater than the other of the width and height of the tangential air inlet (see figure below). 
[AltContent: arrow][AltContent: connector][AltContent: arrow]
[AltContent: textbox (Height length being at least 1.5 greater than of Width length)][AltContent: connector]
[AltContent: connector][AltContent: textbox (Width length )][AltContent: connector][AltContent: arrow]
[AltContent: textbox (Half (or 0.5) of Width length )][AltContent: connector][AltContent: arrow][AltContent: connector]
[AltContent: connector]

In reference to claim 3, Makarov et al. show that the one of the width and height of the tangential air inlet is 1.2 or more greater (see dotted arrows in the figure above showing that the Height is at least 1.5 greater than of Width length) than the other of the width and height of the tangential air inlet (see figure above). 

In reference to claim 4, Makarov et al. show that the one of the width and height of the tangential air inlet is 1.4 or more greater (see dotted arrows in the figure above showing that the Height is at least 1.5 greater than of Width length) than the other of the width and height of the tangential air inlet (see figure above).

In reference to claim 5, Makarov et al. show that the one of the width and height of the tangential air inlet is 1.4 or more greater (see dotted arrows in the figure above showing that the Height is at least 1.5 greater than of Width length) than the other of the width and height of the tangential air inlet (see figure above).
rectangular or ovaloid (see Figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over Makarov et al. (7604675) in view of Oh et al. (2005/0172584). 

In reference to claim 7, Makarov et al. disclose the claimed invention as previously mentioned above, but lack, the cross-sectional shape of the tangential air inlet being D-shaped. However, Oh et al. teach that it is old and well known in the art at the time the invention was made to provide a . 
Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Makarov et al. (7604675) in view of Conrad (2008/0178420). 

In reference to claim 8, Makarov et al. disclose the claimed invention as previously mentioned above, but lack, a transition member extending between the air flow conduit and the tangential air inlet wherein an outlet end of the transition member has a cross-sectional area in a direction of flow through the transition member that is greater than a cross-sectional area of the inlet end of the transition member in the direction of flow through the transition member. However, Conrad teaches (see paragraphs 66-68) that it is old and well known in the art at the time the invention was made to provide a transition member (26) that extends between an air flow conduit (50) and a tangential air inlet (23, Figures 6-8), wherein an outlet end (at 29 in Figure 6 or at 31 in Figure 8) of the transition member has a cross-sectional area (see area within element 29 as seen in Figure 6 or the area within 31 as seen in Figure 8) in a direction of flow through the transition member that is greater than a cross-sectional area of an inlet end (lower opening 48) of the transition member in the direction of flow through the transition member (because the area within element 29 is larger than the area of lower opening 48 see Figure 6 and/or the area within 31 is also larger than the area of lower opening 48 see Figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Makarov et al., with the known technique of including the transition member, as taught by Conrad, and the results would have been predictable. In this situation, one could 

In reference to claims 9 and 13, Conrad shows that the inlet end (48) of the transition member has a circular cross-sectional area (Figure 6) and the outlet end (at 29 in Figure 6 or at 31 in Figure 8) of the transition member has a non-circular cross-sectional area (see Figures 6 and 8). 

In reference to claims 10, 11, 14 and 15, Conrad shows that the inlet end (formed as the outer end of 23 connecting with 31) of the tangential air inlet (23) has a same cross-sectional shape (rectangular) in the direction of flow through the tangential air inlet as the outlet end of the transition member because both are shown as being rectangular (see 23 in Figure 7 and 31 in Figure 8).

In reference to claim 12, Makarov et al. disclose a surface cleaning apparatus (10) comprising: an air flow path from a dirty air inlet (12) to a clean air outlet (exhaust, Column 5, Lines 42-44), a cyclone (88/96) positioned in the air flow path (Figure 5), the cyclone having a tangential air inlet (98, Column 6, Lines 44-45), a cyclone air outlet (180, Figure 5) and a cyclone axis of rotation (i.e. a vertical axis of rotation, see Figure 6), the tangential air inlet has an inlet end (at 114 and/or at 120, Figure 5), an outlet end (“not visible”, Column 6, Lines 22-25), a cross-sectional flow area in a direction of flow through the tangential air inlet (Figure 5), a height (see figure previously shown on page 7 above) in a direction of the cyclone axis of rotation and a width (see figure previously as seen in Figure 6 or the area within 31 as seen in Figure 8) in a direction of flow through the transition member that is greater than a cross-sectional area of an inlet end (lower opening 48) of the transition member in the direction of flow through the transition member (because the area within element 29 is larger than the area within lower opening 48 see Figure 6 and/or the area within 31 is also larger than the area within lower opening 48 see Figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Makarov et al., with the known technique of including the transition member, as taught by Conrad, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a transition member that serves as a support to which at least two operating components are mounted.  

[AltContent: textbox (Width length having an additional 0.5 length but is still smaller than the Height length)]In reference to claim 16, Makarov et al. show that the one of the width and height of the tangential air inlet is 1.2 or more greater than the other of the width and height of the tangential air inlet (see figure below). 
[AltContent: arrow][AltContent: connector][AltContent: arrow]
[AltContent: textbox (Height length being at least 1.5 greater than of Width length)][AltContent: connector]
[AltContent: connector][AltContent: textbox (Width length )][AltContent: connector][AltContent: arrow]
[AltContent: textbox (Half (or 0.5) of Width length )][AltContent: connector][AltContent: arrow][AltContent: connector]
[AltContent: connector]
In reference to claim 17, Makarov et al. show that the one of the width and height of the tangential air inlet is 1.2 or more greater (see dotted arrows in the figure above showing that the Height is at least 1.5 greater than of Width length) than the other of the width and height of the tangential air inlet (see figure above). 

In reference to claim 18, Makarov et al. show that the cross-sectional shape of the tangential air inlet in a direction transverse to the direction of flow through the tangential air inlet is rectangular or ovaloid (see Figure 5).

Claim 19, is rejected under 35 U.S.C. 103 as being unpatentable over Makarov et al. (7604675) in view of Conrad (2008/0178420) and Oh et al. (2005/0172584). 

In reference to claim 19, Makarov et al. disclose the claimed invention as previously mentioned above, but lack, the cross-sectional shape of the tangential air inlet being D- cross-sectional shape of a tangential air inlet (S1) being D-shaped (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cross-sectional shape of the tangential air inlet, of Makarov et al., with the known technique of forming the cross-sectional shape of a tangential air inlet being D-shaped, as taught by Oh et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which is more capable of collecting fine particles more efficiently. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conrad (2016/0073842) shows that it is known in the art to provide an inlet end (198) of a tangential air inlet (128, Figure 12) with a same cross-sectional shape (rectangular) in the direction of flow through the tangential air inlet as an outlet end (130) of a transition member (108) because both are shown as being rectangular (see Figures 9 and 12). Conrad (2010/0242222) teaches that it is known in the art to form an inlet (21) of a cyclone (20) from “any other shape” (paragraph 284) and which can have a Height that is 2-5 times a length of a Width (paragraphs 302-305). Conrad (2010/0229336) also teaches that it is known in the art to provide a cyclone air inlet (438, Figure 8) with a same cross-sectional shape (rectangular) in the direction of flow through the air inlet as an outlet end (127) of a transition member (120) because both are shown as being rectangular (see Figures 8 and 11). And, Conrad (9232877) shows that it is known in the art to provide an inlet end (right most end of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723